Title: Report of the Braintree Committee for Repairing Highways, 21 May 1764
From: Adams, John,Niles, Samuel,Hayward, Joshua,Braintree, town of
To: 


     
      
       Braintree,
       1764 May 21st.
      
     
     The Committee appointed to Consider of Some Plan for Repairing the High ways having taken the Same into Consideration Report as follows (viz.)
     
     That there be a Tax laid on Polls and Estates this present year for that purpose.
     That the Tax on Polls be two shillings per Poll and the Same proportion on Estates according to the Last Town Tax.
     That the assessors be directed as soon as may be to assess the Inhabitants accordingly and to deliver to the Several Surveyors a List of those Persons that are or may be assigned to their Respective districts with the Several Sums each one shall be Respectively assessed and that each Person so assessed shall have Liberty if he See Cause to pay the Sum he is assessed in said List or Tax in working on the High ways at the Rate of Two Shillings Per Day for a Man, Two Shillings Per Day for a pair of oxen, and eight pence Per Day for a Cart and Two Shillings Per Day for a Horse and Horse Cart. And if any Person or Persons shall refuse or neglect to work out his or their proportion at the Rates aforesaid on their being Legally Notified by the Surveyor in that Case the Surveyor or Surveyors shall return a List of Such Delinquent or Delinquents by the first of November next to the assessors with the Sum due from each one Respectively which Sum or Sums of Money remaining due on said Tax the assessors are directed when they make the next Town Rate to add to Such Delinquents Town Tax in a distinct Collumn by it Self and to impower the Several Constables in their Warrants to them to collect the Same and pay it in to the Town Treasurer. Excepting as hereafter expressed (viz.) That if it should be found unnecessary to Expend the full of that Proportion on the ways in the North Precinct that one half of Such Surplusage be returned to the Precinct Treasurer of that Precinct and for the use of that precinct and that the other half be returned to the Town Treasurer. And further. That all such Sums of money as shall come in this Way into the Town Treasury be appropriated to the Reparation of High ways in the Town and to no other purpose. And that each Surveyor be impowered to hire Persons at Customary Reasonable wages to work on the High ways to the amount of the Sum to be worked out by his district which Persons shall be paid by draughts on the Town Treasurer.
     
      All which is Submitted.
      Saml. Niles
      Joshua Hayward
      John Adams
     
     
     The above Report being Read was voted accepted and the Reparation of the High ways within said Town to be managed in Conformity thereto the ensuing year.
     